Citation Nr: 0031240	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  The propriety of the initial 10 percent rating for the 
service-connected stress fracture of the right ankle to 
include arthritis.  

2.  The propriety of the initial 10 percent rating for the 
service-connected stress fracture of the left ankle to 
include arthritis.  

3.  The propriety of the initial 10 percent rating for the 
service-connected stress fracture of the right heel with heel 
spurs.  

4.  The propriety of the initial 10 percent rating for the 
service-connected stress fracture of the left heel with heel 
spurs.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January to May 1985.  

This matter comes to the Board of Veterans' Appeals from a 
January 1998 rating decision of the RO.  



REMAND

In January 1998, the RO granted service connection for stress 
fracture of the right ankle to include arthritis, stress 
fracture of the left ankle to include arthritis, stress 
fracture of the right heel with heel spurs and stress 
fracture of the left heel with heel spurs.  A 10 percent 
evaluation was assigned for each of the four disabilities, 
effective from June 30, 1989.  

The veteran's representative contends, and the Board agrees, 
that further examination is warranted.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  The veteran complains of pain 
in her feet and ankles.  The most recent VA examinations did 
not adequately consider the applicability of 38 C.F.R. § 4.40 
(1999) regarding functional loss due to pain and 38 C.F.R. 
§ 4.45 (1999) regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Accordingly, the RO must obtain a new medical examination 
which takes into consideration the factors cited in 38 C.F.R. 
§§ 4.40 and 4.45.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her since 
service for disabilities of the feet and 
ankles.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO also should schedule the 
veteran for VA examination to determine 
the current severity of her service-
connected disabilities of the feet and 
ankles.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should report detailed clinical 
findings and comment specifically on the 
likely degree of disability attributable 
to the service-connected disabilities of 
the feet and ankles.  The examiner also 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
disabilities of the feet and ankles.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the low back exhibits weakened movement, 
excess fatigability or incoordination.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After completion of the development 
requested hereinabove and undertaking any 
additional development deemed 
appropriate, the RO should review the 
issues on appeal.  The RO in this regard 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal is not granted, the veteran and 
her representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 6 -


